The Conestoga Settlement
                                                                            Trust,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          November 18, 2013

                                          No. 04-13-00719-CV

                    AMERICAN NATIONAL INSURANCE COMPANY,
                                   Appellant

                                                  v.

 THE CONESTOGA SETTLEMENT TRUST, The RE Family Trust and Shea Ungar A/K/A
                Hershey Ungar Trustee of The RE Family Trust,
                                 Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-17464
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                            ORDER
Sitting: Catherine Stone, Chief Justice
         Karen Angelini, Justice
         Luz Elena D. Chapa, Justice

        We grant appellant’s motion for a stay of the proceedings in the trial court. We order
that cause number 2011-CI-17464, styled The Conestoga Settlement Trust v. The RE Family
Trust, Shea Ungar A/K/A Hershey Ungar, Trustee of the RE Family Trust, and American
National Insurance Company, and pending in the 131st Judicial District Court of Bexar County,
Texas, is stayed pending final disposition of this accelerated interlocutory appeal. See TEX. R.
APP. P. 29.3.

It is so ORDERED on this 18th day of November, 2013.

                                                               PER CURIAM

ATTESTED TO:_______________________________
          Keith E. Hottle
          Clerk of Court